The plaintiff in error herein was convicted in the district court of Greer county of the crime of manslaughter in the first degree, and his punishment fixed by the jury at imprisonment in the state penitentiary for a period of ten years.
The appeal in this case was lodged in this court on the 10th day of July, 1928. No briefs have been filed on behalf of plaintiff in error, and the cause was submitted on the oral argument of counsel for plaintiff in error.
The petition in error recites two grounds for a reversal of this judgment, the first being that the verdict is contrary to the evidence. A careful examination of the record discloses sufficient evidence to support the verdict of the jury.
It is also urged that the court committed error in overruling the motion for new trial because of misconduct of the county attorney in his closing arguments to the jury. The record fails to disclose the statements made by the county attorney in his closing argument, any finding of the court as to what was said, any objections taken by plaintiff in error to the statements made, and counsel admit in their petition in error that they did not object to the statements at the time. The uniform holding of this court is that the state of the record in this case presents no question for the consideration of this court on the point involved.
No error being apparent in the entire record, the cause is affirmed. *Page 54